Citation Nr: 0734690	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  07-15 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to an effective date prior to January 31, 2007, 
for the award of compensation based on the need for aid and 
attendance for the veteran's spouse.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which, granted compensation based 
on the need for aid and attendance for the veteran's spouse, 
effective January 31, 2007.   The veteran perfected an appeal 
regarding the effective date for the grant.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in August 2007.  A 
transcript of that hearing is associated with the claims 
file.

During the veteran's video conference hearing in August 2007, 
he withdrew his appeal as to issue of entitlement to an 
increased rating for the award of compensation based on the 
need for aid and attendance for the veteran's spouse.  38 
C.F.R. § 20.204 (2007).  Consequently, this issue is no 
longer a subject for current appellate consideration.


FINDING OF FACT

The veteran's claim seeking compensation based on the need 
for aid and attendance for his spouse was received by the RO 
on January 31, 2007.


CONCLUSION OF LAW

The criteria for an effective date prior to January 31, 2007, 
for the award of compensation based on the need for aid and 
attendance for the veteran's spouse have not been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.401(a)(3) 
(2007). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

With respect to the veteran's claim, the RO granted 
compensation based on the need for aid and attendance for the 
veteran's spouse in a rating action of March 2007, and 
established January 31, 2007 as the effective date for the 
benefit.  A timely notice of disagreement (NOD) to the 
effective date was received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 Vet. 
App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined that because 
section 5103(a) notice is required only upon receipt of a 
complete or substantially complete application, and, as in 
the situations described above, a new issue raised in an NOD 
is not generally considered an application for benefits, 
section 5103(a) notice is not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2007).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

Therefore, given the disposition reached in this case, the 
Board finds that VA has met its duty to assist the veteran in 
the development of the claim on appeal under VCAA.

Factual Background

By rating action in February 2003 service connection was 
granted for 
post-traumatic stress disorder (PTSD), effective from 
February 26, 2001.  A thirty percent rating was assigned for 
this disability.  Prior to this rating action, the veteran 
had not been rated for a service connected disability.  By 
letter dated in March 2003, the veteran was informed of the 
grant of service connection for PTSD, evaluated at 30 percent 
disabling.  VA Form 21-8764 accompanied this letter.  
Therein, the veteran was notified as follows:

"Veterans having a 30 % or more service-
connected condition may be entitled to 
additional compensation for a spouse, 
dependent parents, or unmarried children 
under 18 (or under 23 if attending an 
approved school) or when prior to age 18 
the child has become permanently 
incapable of self-support because of 
mental or physical defect.  The 
additional benefit for a spouse is 
payable in a higher amount upon receipt 
of evidence establishing that the spouse 
is a patient in a nursing home or so 
disabled as to require the aid and 
attendance of another person."  [Emphasis 
added.]

In an April 2003 rating action the RO awarded the veteran an 
earlier effective for his PTSD and assigned a date of January 
3, 2001.  Thereafter, in September 2003 the RO increased the 
veteran's disability rating for PTSD to 70 percent disabling, 
effective January 3, 2001, and awarded the veteran 
entitlement to a total disability rating based on individual 
unemployability (TDIU) as well as Dependents Educational 
Assistance (DEA), both effective January 3, 2001.  

A claim requesting that the veteran be considered for 
entitlement to compensation benefits based on the need for 
aid and attendance for his spouse was received by the RO on 
January 31, 2007.

Included with the claim was a lengthy statement from the 
veteran in which he explained he has full care of his wife 
who is suffering from pancreatic cancer.  She had been 
hospitalized seven times within the past year and had 
undergone three surgeries.  He took complete care of her with 
the exception of a nurse who came on Fridays.  The veteran 
attached private medical records with his claim which 
evidenced that his wife's cancer was initially detected in 
February 2006.  

Along with the veteran's claim he also submitted two 
statements signed by physicians.  The statement, signed by N. 
S., M.D., indicated that the veteran's wife was diagnosed 
with advanced carcinoma of the pancreas.  Dr. S. reported 
that she was able to leave her home but she only did so to 
attend doctor's appointments and she needed the help of 
others in terms of transportation.  He also remarked that she 
was not in a nursing home but she did require the assistance 
of others when bathing or dressing.   

The second statement, signed by B. P., M.D., noted that the 
veteran's wife was diagnosed with pancreatic cancer, chronic 
obstructive pulmonary disease, and hypothyroidism.  He also 
explained that she could leave her home but required the 
assistance of others.  

In the veteran's March 2007 notice of disagreement he 
explained that he sought an effective date of February 24, 
2006.  He explained when he reviewed the RO's March 2007 
rating action, he noticed that they relied on a Discharge 
Summary from Charleston Area Medical Center, dated February 
24, 2006.  He felt that since the RO used this evidence to 
award him compensation, that his claim should be effective 
that day as opposed to the date his claim was actually 
received by the RO, namely January 31, 2007.

In an August 2007 video conference, the veteran reiterated 
his contention that he sought an earlier effective date of 
February 24, 2006.  

Analysis

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002).

No other specific statutory provision under section 5110 of 
Title 38, United States Code, provides specific legal 
criteria for the award of compensation to the veteran's 
spouse based on the need for aid and attendance.  The 
applicable regulation provides that for claims granted for 
these benefits, the effective date of such an award will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  There is one exception to the rule under 
this regulation; specifically, when an award of disability 
compensation based on an original claim or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, additional disability compensation payable to a 
veteran by reason of the veteran's spouse's need for aid and 
attendance shall also be awarded for any part of the award's 
retroactive period for which the spouse's entitlement to aid 
and attendance is established.  38 C.F.R. § 3.401(a)(3) 
(2007).  This exception, however, is not for application in 
this case as the veteran was already in receipt of his 
service-connected disability rating, and the claim which was 
used to award the compensation benefits was not an original 
or reopened claim for disability compensation benefits for 
the veteran.
 
Therefore, the question before the Board becomes on what 
specific date did the veteran file a claim for entitlement to 
compensation based on the need for aid and attendance for his 
spouse.  A review of the record reveals that on January 31, 
2007, the RO received a letter from the veteran requesting 
that he be considered for entitlement to compensation 
benefits based on the need for aid and attendance for his 
spouse.  Included with the claim were statements from Dr. 
Shaw and Dr. Powderly indicating that the veteran's spouse 
had pancreatic cancer and needed assistance.  Based on this 
evidence, the RO granted compensation based on the need for 
aid and attendance for the veteran's spouse, effective from 
January 31, 2007, the date the claim was received by the RO.

Dr. S. and Dr. P.'s letters, which were received with the 
veteran's claim for entitlement to compensation, were the 
first written documentations submitted to VA which 
demonstrated the need for aid and attendance for his spouse.  
Hence, the general rule under section 5110(a) of the statute 
and section 3.401(a)(3) of the regulations mandates that the 
effective date is the later of either the date of claim or 
the date when entitlement arose.  In this case the later date 
is the date of claim, January 31, 2007.

The Board is sympathetic to the veteran's contentions and to 
the fact that his spouse had required care and supervision 
which he provided on a daily basis.  However, the criteria 
are clear regarding the effective dates for the grant of the 
benefit in issue, and the Board is bound by the law and the 
regulations of the Department under title 38 of the United 
States Code.  It is also noted that the veteran was notified 
of the existence of aid and attendance benefits in an 
attachment to an award letter dated in March 2003.  

Where the law and not the evidence is dispositive of the 
issue before the Board, the claim must be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 
Accordingly, the Board finds that an effective date prior to 
January 31, 2007, for an award of compensation based on the 
need for aid and attendance for the veteran's spouse may not 
be granted.


ORDER

An effective date prior to January 31, 2007, for an award of 
compensation based on the need for aid and attendance for the 
veteran's spouse is denied.


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


